DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims19-22, 25,27 are presented for examination. Claims 1-19, 24 and 26 are cancelled. Claims 
Response to Arguments
Applicant's arguments filed 09/09/2022 regarding claim 19 have been fully considered and are persuasive, the arguments are moot since claim 19 is being amended and ground of rejection of claim 19 is now an obviousness rejection with reference Oonishi in view of Jung as indicated in the rejection below.  Further clarification is given here regarding new claim 19 and claims 20-22, 25.  The Jung reference is obviously modifying the current reference Oonishi and is teaching the new amendments specially Jung teaches a controller configured to apply an alternating current to the coil part, wherein the coil part receives an alternating current from the controller to generate a magnetic field whose polarity alternately changes (P[0023]), and also Jung teaches wherein the bandwidth of a driving frequency in which the magnitude of a vibration force that is generated is measured to be 0.5 G or more is greater than or equal to 200 Hz.(P[0111-0112], more than .2G up to 200 hz), which is obvious for a prior art to teach the range or ranges of frequency bandwidth as being taught by Jung, see eMPEP 2144.05, Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions, I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."), therefore Jung teaches the range of frequencies and vibration force and magnitude in P[0111-0112] therefore it would be obvious to change and modify such range of operation of the device or motor or generator.   
Applicant argues further argues that the bandwidth is not taught or more or less than Jung or claimed bandwidth, however as indicated above, it is obvious to teach the ranges claimed since the controller or structure of the prior art already teaches certain bands of frequencies or magnitude force at certain G or certain ranges are  taught in the prior art therefore could be obvious to one with ordinary skill in the art to make the device operate at higher or lower or same range as claimed as clarified above.
Therefore, Oonishi and Jung combination teach all the claims as indicated below.   
Election/Restrictions
Applicant’s election without traverse of Species of A and claims 19-22 and 15,27 in the reply filed on 06/03/2022 is acknowledged.
Claims 23 and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.  Restriction/election is final. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “RADIAL MAGNET ACTUATOR WITH MOVING MASS HAVING A MAGNE MOVING VERTICALLY AND COIL.”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 27 is/are rejected under  35 U.S.C. 103 as obvious over Oonishi et al. (US Patent 10811949 hereinafter “Oonishi”) 35 U.S.C. 103 as being unpatentable over Oonishi as applied to claim 19 above, and in further view of Jung (WIPO PCT WO 2018088788A1 hereinafter “Jung” – will use equivalent US 20190363622 for English translation).. 
Re-claim 19, Oonishi discloses a radial magnet actuator (see Fig.1), comprising: a housing (10) having an inner space (inside 10); a moving body (20) including a mass body (22) provided to be relatively movable in the inner space (see Fig.10,  and a hollow radial magnet (21c) provided in the mass body (22); an elastic member (50) configured to connect the housing (10) and the moving body (20); and a coil part (30) provided in the inner space (see Fig.1) and at least a part of which is inserted into the hollow (magnet surrounds 30) of the radial magnet (21c), wherein the radial magnet (21c) is magnetized in a radial direction (see Fig.1, radial is left to right), and an inner side of the radial magnet has a polarity of N pole or S pole (see Fig.1, S pole is internal), and an outer side of the radial magnet (side where N is pole) has a polarity opposite to the inner side of the radial magnet (N pole, see Fig.1).  

    PNG
    media_image1.png
    323
    468
    media_image1.png
    Greyscale


Oonishi fails to explicitly disclose a controller configured to apply an alternating current to the coil part, wherein the coil part receives an alternating current from the controller to generate a magnetic field whose polarity alternately changes.
However, Jung teaches a controller configured to apply an alternating current to the coil part, wherein the coil part receives an alternating current from the controller to generate a magnetic field whose polarity alternately changes (P[0023]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Oonishi a controller configured to apply an alternating current to the coil part, wherein the coil part receives an alternating current from the controller to generate a magnetic field whose polarity alternately changes as suggested by Jung which provide different tapping modes,  and vary operation modes of the device (Jung, P[0023-0024]).

    PNG
    media_image2.png
    413
    595
    media_image2.png
    Greyscale
 Oonishi fails to teach wherein the bandwidth of a driving frequency in which the magnitude of a vibration force that is generated is measured to be 0.5 G or more is greater than or equal to 200 Hz.
Jung teaches wherein the bandwidth of a driving frequency in which the magnitude of a vibration force that is generated is measured to be 0.5 G or more is greater than or equal to 200 Hz.(P[0111-0112], more than .2G up to 200 hz).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Oonishi wherein the bandwidth of a driving frequency in which the magnitude of a vibration force that is generated is measured to be 0.5 G or more is greater than or equal to 200 Hz as suggested by Jung which provide different tapping modes,  and vary operation modes of the device (Jung, P[0023-0024]).

Re-claim 27, Oonishi discloses the radial magnet actuator of claim 19, wherein a direction in which magnetic flux (annotated Fig.1) enters the radial magnet or magnetic flux exits from the radial magnet is perpendicular (annotated Fig.1) to a direction in which the moving body moves (moving body moves up and down, where the magnetic flux moves left and right from north to south poles based on magnet).
Claim 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oonishi et al. (US Patent 10811949 hereinafter “Oonishi”) and Jung  in view of Cho (Korean Patent Publication KR1020100065894 hereinafter “Cho”). 
Re-claim 20, Oonishi as modified discloses the radial magnet actuator of claim 19. 
Oonishi fails to explicitly teach wherein the mass body comprises: an accommodation space recessed from the top thereof along a radial trajectory of a radius set from the central axis thereof, wherein the radial magnet is inserted into the accommodation space, and a lower side of the coil part is inserted between an inner circumferential surface of the hollow of the radial magnet  and an inner circumferential surface of the accommodation space.  
Cho teaches wherein the mass body (150,120,124) comprises: an accommodation space (see Fig.15) recessed from the top thereof (annotated Fig.5) along a radial trajectory of a radius set from the central axis ( SEE Fig.5) thereof, wherein the radial magnet (140) is inserted into the accommodation space(annotated Fig.5), and a lower side of the coil part (130) is inserted between an inner circumferential surface of the hollow of the radial magnet (130 lower part is in between 140) and an inner circumferential surface of the accommodation space (within space created by 150) .  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the mass body disclosed by Oonishi wherein the mass body comprises: an accommodation space recessed from the top thereof along a radial trajectory of a radius set from the central axis thereof, wherein the radial magnet is inserted into the accommodation space, and a lower side of the coil part is inserted between an inner circumferential surface of the hollow of the radial magnet  and an inner circumferential surface of the accommodation space as suggested by Cho to make the structure simple to produce facilitate assembly and prevent shaking (Cho, Page 3, P[7-10]).

    PNG
    media_image3.png
    213
    419
    media_image3.png
    Greyscale

Re-claim 22, Oonishi as modified discloses the radial magnet actuator of claim 19. 
Oonishi fails to explicitly show wherein in a state in which a current is not applied to the coil part, the center of the coil part is at an upper position by a set interval than the center of the radial magnet based on a vertical direction.  
However, Cho shows wherein in a state in which a current is not applied to the coil part (see Fig.5), the center of the coil part (130, see Fig.5) is at an upper position (position is upper compared to the center of the magnet, the coil is bigger and center is off) by a set interval (coil is bigger than magnet) than the center of the radial magnet (140) based on a vertical direction (fig.5 is vertical).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the magnet and coil disclosed by Oonishi wherein in a state in which a current is not applied to the coil part, the center of the coil part is at an upper position by a set interval than the center of the radial magnet based on a vertical direction as shown by Cho to make the structure simple to produce facilitate assembly and prevent shaking (Cho, Page 3, P[7-10]).
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oonishi et al. (US Patent 10811949 hereinafter “Oonishi”) and Jung  in view of Cho as applied to claim 21 above, and in further view of Chun (Korean Publication KR02012-0017389a hereinafter “Chun”). 
Re-claim 21, Oonishi as modified discloses the radial magnet actuator of claim 20, wherein the housing is in the shape of a cylinder (see Fig.2). 
Oonishi fails to explicitly teach a housing of  a diameter of 6 mm to 12 mm.
However,   Chun teaches wherein the diameter is 6 mm to 12 mm (Page 2, P[6], design structure of hosing to be 10 or 8 mm). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to recite the diameter of the housing disclosed by Oonishi wherein a housing of  a diameter of 6 mm to 12 mm as suggested by Chun to make the product more compact (Chun, Page 2, P[7]).
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oonishi and Jung as applied to claim 19 above, and in further view of Jung (WIPO PCT WO 2018088788A1 hereinafter “Jung” – will use equivalent US 20190363622 for English translation). 

Re-claim 25, Oonishi as modified discloses the radial magnet actuator of claim 24 above. 
	Oonishi fails to teach when the controller applies an alternating current of a frequency band between 1 Hz to 20 Hz to the coil part, a cumulative impulse produced by the moving body within a unit interval of 50 ms is 3 mNs or greater, such that a haptic effect corresponding to tapping is produced.
Jung teaches wherein when the controller applies an alternating current of a frequency band between 1 Hz to 20 Hz to the coil part (P[023], controller applied wave 1 hz to 20 hz), a cumulative impulse produced by the moving body within a unit interval of 50 ms is 3 mNs or greater, such that a haptic effect corresponding to tapping is produced (P[0024], cumulative impulse o the vibrator is 3mNs or more, in interval of 50 ms, which produces tapping modes).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Oonishi wherein when the controller applies an alternating current of a frequency band between 1 Hz to 20 Hz to the coil part, a cumulative impulse produced by the moving body within a unit interval of 50 ms is 3 mNs or greater, such that a haptic effect corresponding to tapping is produced. as suggested by Jung which provide different tapping modes,  and vary operation modes of the device (Jung, P[0023-0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO892, or others. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834